Detailed Action

Response to Arguments

Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive.

In regards to claim 1, 11 and 15, the applicant amended the claims will limitations that were claimed in claims 5 and 17 now cancelled. The applicant argues that the prior art used in the rejections of 1, 11 and 15 do not teach the limitations which were previously claimed in claims 5 and 17 [see applicants’ arguments pg. 10-13].
The examiner respectfully disagrees with the applicant. Even though the applicant is right about the prior art used in the rejections of claims 1, 11 and 15 not teaching the limitations of claims 5 and 17, the applicant fails to explain why the applicant thinks that Schiller et al. (WO-2017/100686), which was used to reject the limitations of claims 5 and 17, does not teach the limitations of claims 5 and 17. Since the applicant has not provided any arguments regarding the Schiller reference, the applicant’s arguments are not persuasive.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6-10, 15-16 and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the claim recites in lines 13-14 “utilizing the respective threat information of the one or more pieces of threat information that was determined to be real-time information in”. The word “the” in front of the limitation(s) “respective threat information of the one or more pieces of threat information that was determined to be real-time information” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “utilizing [[the]] respective threat information of the one or more pieces of threat information that was determined to be real-time information in”.

In regards to claims 2-4, 6-10 and 21-22, the claims are indefinite due to their dependency on indefinite claim 1.

In regards to claim 15, lines 14-15 have the same 112 issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claims 16 and 18-20, the claims are indefinite due to their dependency on indefinite claim 15.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US-2013/0310068) in view of Jones et al. (US-7,788,382) and Schiller et al. (WO-2017/100686).

In regards to claim 1, Fischer teaches a first method, performed by at least one mobile device, comprising a step of obtaining one or more pieces of threat information indicative of a data set enabling positioning based on radio signals sent by a respective radio node [par. 0085 L. 1-9]. Fischer further teaches that the one or more pieces of threat information comprises ID information of the radio device that obtained the one or 
Fischer teaches that the one or more pieces of threat information is received from a server [par. 0085 L. 1-4]. However, Fischer does not teach that the threat information is received by push method.
On the other hand, Jones teaches that it is well known in the art that a server can transmit data to a mobile device using a push method [col. 1 L. 30-37]. This teaching means that data, which in the case of Fischer comprises one or more pieces of threat information, is obtained by using a push method.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Jones’ teachings of using a push method to obtain the data in the method taught by the Fischer because it will permit the system to transmit threat information more efficiently and reliably to the mobile device.
The combination of Fischer and Jones does not teach checking a timestamp information associated with a respective threat information of the one or more pieces of 
On the other hand, Schiller teaches that the threat information is obtained together with a timestamp that indicates when the information was obtained [pg. 35 L. 24-31]. Furthermore, Schiller teaches the concept of a system using the timestamp in order to make sure that only data obtained at a time when the mobile device was at the location where the threat information occurred is used [pg. 28 L. 2-4]. This teaching means that the system checks a timestamp information associated with a respective threat information of the one or more pieces of threat information to determine whether or not the one or more pieces of threat information occurred at a time the mobile device is present (are real-time information), wherein respective pieces of the one or more pieces of information that are real-time information are utilized in the performing the process which in the case of Fisher is calculating positioning using the threat information.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Schiller’s teachings of using timestamps to make sure that only data that was obtained when the mobile device was present is used in the method taught by the combination because it will permit the mobile device to calculate the positioning accurately using only the data that is relevant at the time when the mobile device is present at a current position. 


In regards to claim 2, the combination of Fischer, Jones and Schiller, as applied in claim 1 above, further teaches that the one or more parameters comprise or represent one or more of parameters comprising radio-type information indicative of at least one radio type that is considered to be potentially manipulated; frequency-band information indicative of at least one frequency-band that is considered to be potentially manipulated or influencing information indicative of a certain type of influence that is considered to be potentially manipulated and/or if certain type of influence is continuous or sporadic or periodic [see Fischer par. 0008 L. 5-7, par. 0009, par. 0010, par. 0097 L. 7-19, par. 0098].

In regards to claim 3, the combination of Fischer, Jones and Schiller, as applied in claim 1 above, further teaches that a respective threat information of the one or more pieces of threat information is indicative of at least one of spoofing, jamming, or meaconing threats to the positioning [see Fischer par. 0008 L. 5-7, par. 0009, par. 0010, par. 0097 L. 7-19, par. 0098].  

In regards to claim 4, the combination of Fischer, Jones and Schiller, as applied in claim 1 above, further teaches that the mobile device configures itself based on the threat information in order to determine its location using signals/nodes that have not been spoofed or frequencies that have not been jammed [see Fischer par. 0016, par. 0017]. This teaching means that the method comprises a step of determining at least one affected radio node (node that has been spoofed or has jamming) based on the one 

In regards to claim 6, the combination of Fischer, Jones and Schiller, as applied in claim 5 above, further teaches that the checking further comprises: checking a position of the at least one mobile device with a location associated with a respective parameter of the one or more parameters of a respective threat information of the one or more pieces of threat information, wherein the respective pieces of the one or more pieces of threat information that are associated with the position of the at least one mobile device are utilized in the positioning [see Fischer par. 0008 L. 5-7, par. 0009, par. 0010, par. 0055, par. 0082].

In regards to claim 7, the combination of Fischer, Jones and Schiller, as applied in claim 6 above, further teaches that the one or more certain capabilities of the at least one mobile device are indicative of one or more frequency-band capabilities of the at least one mobile device [see Fischer par. 0058 L. 21-25].  

In regards to claim 8, the combination of Fischer, Jones and Schiller, as applied in claim 1 above, further teaches that the positioning is a global navigation satellite system (GNSS) [see Fischer fig. 2A].  

In regards to claim 9, the combination of Fischer, Jones and Schiller, as applied in claim 1 above, further teaches that the data set further comprises a position 

In regards to claim 10, the combination of Fischer, Jones and Schiller, as applied in claim 1 above, further teaches that the mobile device the information of all the signals that have been jammed or spoofed [see Fischer par. 0008 L. 5-7, par. 0009, par. 0010, par. 0097 L. 7-19, par. 0098]. This teaching means that the mobile device receives threat information regarding a plurality of radio nodes. In other words, the method comprises a step of gathering a second data set based on radio signals of one or more radio nodes enabling positioning, and a step of outputting the second data set. Furthermore, the combination teaches that threat information is obtained together with a time stamp indicating when the threat information was detected [see Schiller pg. 35 L. 24-31]. This teaching means that the threat information is output together with a timestamp indicative of a time at which the threat information was gathered.

In regards to claim 15, the combination of Fischer, Jones and Schiller, as shown in claim 1 above, teaches the claimed functionality of the apparatus. Therefore, the combination also teaches the claimed apparatus. Furthermore, the combination teaches that the apparatus comprises a processor coupled to a memory having a computer program code in order to perform its functions [see Fischer par. 0026]. 

In regards to claim 16, the combination of Fischer, Jones and Schiller, as shown in claim 4 above, teaches the claimed limitations.
In regards to claim 18, the combination of Fischer, Jones and Schiller, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 19, the combination of Fischer, Jones and Schiller, as shown in claim 9 above, teaches the claimed limitations.

In regards to claim 20, the combination of Fischer, Jones and Schiller, as shown in claim 10 above, teaches the claimed limitations.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US-2013/0310068) in view of in view of Aoyama et al. (US-10,530,486), Jones et al. (US-7,788,382) and Schiller et al. (WO-2017/100686).

In regards to claim 11, Fischer teaches a second method, performed by at least one apparatus, comprising obtaining one or more pieces of data sets, wherein each data set of the one or more pieces of data sets (a) enables positioning based on radio signals sent by a respective radio node, and (b) is indicative of one or more parameters based on which said positioning is performed and/or controlled and which is considered to be at least partially unexpected [par. 0008 L. 1-5, par. 0021 L. 1-6, par. 0085 L. 4-9]. Also, Fischer teaches that the method comprises a step of forming said one or more pieces of data sets into one or more pieces of threat information, each of the one or more pieces of threat information identifying the respective radio node and indicating a node frequency band of the respective radio node [par. 0076 L. 8-17]. 

On the other hand, Aoyama teaches that a server can transmit only the data that is relevant to a receiver instead of transmitting all the data to the receiver based on a position estimate of the receiver [col. 238 L. 7-18]. This teaching means that information to be transmitted to an intended recipient is filtered based on a position estimate of the intended recipient and that the filtered information is provide to the intended recipient in order the intended recipient can use the filtered information as needed.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Aoyama’s teachings of the server only transmitting the data associated with the location of the receiver in the method taught by Fischer because it will permit the system to reduce the use bandwidth as a result of only transmitting data that is relevant to the intended recipient. 
The combination of Fischer and Aoyama teaches that the filtered one or more pieces of threat information is provided to an intended recipient [see Fischer par. 0085 L. 1-4, see Aoyama col. 238 L. 7-18]. However, the combination does not teach that the threat information is provided by a push method.
On the other hand, Jones teaches that it is well known in the art that a server can transmit data to a mobile device using a push method [col. 1 L. 30-37]. This teaching means that data, which in the case of the combination comprises filtered one or more 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Jones’ teachings of using a push method to obtain the data in the method taught by the Fischer because it will permit the system to transmit threat information more efficiently and reliably to the mobile device.
The combination of Fischer, Aoyama, Jones does not teach that the step of filtering is also made based on respective timestamp information.
On the other hand, Schiller teaches that the threat information is obtained together with a timestamp that indicates when the information was obtained [pg. 35 L. 24-31]. This teaching means that each data set of the one or more pieces of data sets is associated with a timestamp information. Furthermore, Schiller teaches the concept of a system using the timestamp in order to make sure that only data obtained at a time when the mobile device was at the location where the threat information occurred is used [pg. 28 L. 2-4]. This teaching means the one or more pieces of threat information is filtered based on position and respective timestamp information.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Schiller’s teachings of using timestamps to make sure that only data that was obtained when the mobile device was present is used in the method taught by the combination because it will permit the mobile device to calculate the positioning accurately using only the data that is relevant at the time when the mobile device is present at a current position. 

In regards to claim 12, the combination of Fischer, Aoyama, Jones and Schiller, as applied in claim 11 above, further teaches that wherein only a part of the one or more pieces of threat information is provided dependent upon a position [see Fischer par. 0060 L. 8-15].  

In regards to claim 13, the combination of Fischer, Aoyama, Jones and Schiller, as applied in claim 11 above, teaches that threat information (data sets) is obtained together with a time stamp indicating when the threat information was detected [see Schiller pg. 35 L. 24-31]. This teaching means that a respective data set of the one or more pieces of data sets is associated with a timestamp information indicative of a time at which the respective data set was gathered prior to the obtaining of said respective data set.

In regards to claim 14, the combination of Fischer, Aoyama, Jones and Schiller, as applied in claim 11 above, teaches that the one or more parameters comprise or represent one or more of parameters comprising radio-type information indicative of at least one radio type that is considered to be potentially manipulated; frequency-band information indicative of at least one frequency-band that is considered to be potentially manipulated or influencing information indicative of a certain type of influence that is considered to be potentially manipulated and/or if certain type of influence is continuous or sporadic or periodic [see Fischer par. 0008 L. 5-7, par. 0009, par. 0010, par. 0097 L. 7-19, par. 0098].


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US-2013/0310068) in view of Jones et al. (US-7,788,382) and Schiller et al. (WO-2017/100686) as applied to claim 1 above, and in further view of LaJoie et al. (US-6,049,333).

In regards to claim 21, the combination of Fischer, Jones and Schiller, as applied in claim 1 above, further teaches that threat information is stored in a database [see Fischer par. 0055 L. 1-6]. However, the combination does not teach that outdated threat information is replaced with the respective threat information.
On the other hand, LaJoie teaches the concept of replacing outdated data in a database with new (respective) information when new information is received [col. 5 L. 13-16].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use LaJoie’s teachings of replacing outdated data with respective information in the method taught by the combination because it will permit the system to keep up to date threat information at all times in the database.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US-2013/0310068) in view of Jones et al. (US-7,788,382) and Schiller et al. (WO-2017/100686) as applied to claim 1 above, and in further view of Stirling (US-10,382,890).

In regards to claim 22, the combination of Fischer, Jones and Schiller, as applied in claim 1 above, teaches that the server can provide threat data to the mobile devices using a pull or push method [see Fischer par. 0085 L. 1-4, see Jones col. 1 L. 26-35]. However, the combination does not teach that the pull method comprises polling.
On the other hand, Stirling teaches that a mobile device can receive data from the server by polling the server for the data [col. 6 L. 38-44]. This teaching means that one or more pieces of information are obtained as a result of polling an application-programming interface of the server. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Stirling’s teachings of polling the server for the data in the method taught by the combination because it will permit the mobile devices to control when to receive threat information from the server.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685